DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over ROMER et al. (US 7,356,401) in view of BELL (US 6,499,552).
Regarding claims 1 and 17, ROMER discloses a vehicle comprising: a center differential device (50) comprising a first output shaft (going to 34) coupled to front wheels (36) and a second output shaft (going to 48) coupled to rear wheels (42), the center differential device being configured to perform differential operation between the first output shaft and the second output shaft and to limit the differential operation (col. 7, lines 29-33) between the first output shaft and the second output shaft.
While ROMER does disclose monitoring the tire pressure of each of the tires on the vehicle, and discloses that the tire pressure can influence the rolling radius, and the tire pressure can be monitored using the ABS, ROMER does not disclose an air pressure controller configured to control air pressure of one or more tires of the front wheels and the rear wheels such that an average rotational speed of the front wheels and an average rotational speed of the rear wheels are equal to each other.
BELL teaches a vehicle comprising an air pressure controller (38) configured to control air pressure of one or more tires (52) of the front wheels and the rear wheels such that an average rotational speed of the front wheels and an average rotational speed of the rear wheels are equal to each other.  [Column 4, lines 11-24].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the control scheme taught by BELL with the vehicle layout disclosed in ROMER to enable better axle performance with less reliance on the center differential, there by resulting in less ear and tear on the components of the center differential.
Allowable Subject Matter
Claims 2-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK D. KNIGHT whose telephone number is (571)272-7951. The examiner can normally be reached Telework M-F: 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK D KNIGHT/Primary Examiner, Art Unit 3659